DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.
Claims 1-79 are cancelled; claims 80-95 are entered; claims 80-95 are pending.

Response to Arguments
Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive. Since the arguments pertain to the newly submitted claims, they will be addressed below in the prior art and other rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first actuator”, “controller”, “detector element”, and “second actuator” in claims 80-81.
“first actuator” and “second actuator” correspond to the following structures, disclosed in the Published Application (par. 0047, 0083-0084, 0094, 0131 and 0182): “any element of applying a signal to the nerve or plexus, for example an electrode, diode, Peltier element or ultrasound actuator”; “one or more photon sources, one or more ultrasound transducers, one more sources of heat, or one or more other types of actuator arranged to put the signal into effect.”
“controller” corresponds to the following structures in the Published application (Figure 2A and accompanying paragraphs): implantable or external, no structure specified in the Disclosure
“detector element” corresponds to the following structures in the Published application (Figure 2A and accompanying paragraphs): implantable or external, no structure specified in the Disclosure

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 80-95 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 80 requires “the first actuator is positioned in signaling contact with at least one pelvic nerve of the patient” (lines 4-5) and “the first signal modulates the neural activity of the afferent fibers” (lines 7-8). These limitations implicitly claim the human .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 80-95 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim(s) are vague and appear to be (a) method claim(s) since it provides no further structure, but a mere recitation of intended use for such structure. For example, claim 80 requires ““the first actuator is positioned in signaling contact with at least one pelvic nerve of the patient” (lines 4-5) and “the first signal modulates the neural activity of the afferent fibers” (lines 7-8). These limitations appear to pertain to a method step without further structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 80-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grill et al (U.S. 6,907,293). Grill discloses (Abstract; col. 9, line 64-col. 10, line 7) a first actuator (Figures 3 and 5; 18; col. 8, lines 42-57) configured to apply a first signal to said at least one pelvic nerve of the patient, wherein the first actuator is positioned in signaling contact with at least one pelvic nerve of the patient; a controller (30) coupled to the first actuator, the controller controlling the first signal to be applied by the actuator, such that the first signal modulates the neural activity of the afferent fibers of the at least one pelvic nerve to produce a physiological response in the patient; and a detector element (col. 9, lines 34-45) coupled to the controller and configured to detect one or more physiological parameters in the patient, wherein the controller causes the first signal to be applied when the one or more physiological parameters is detected to be meeting or exceeding a predefined threshold value (col. 10, lines 42-55).
Regarding claim 81, Grill discloses (col. 9, lines1-45) the apparatus comprises a second actuator coupled to the controller and configured to apply a second signal to at least one pudendal nerve of the patient, wherein the controller controls the signal to be applied by the second actuator such that the signal modulates the neural activity of the at least one pudendal nerve to produce a physiological response in the patient.
Regarding claim 82, Grill discloses (col. 9, lines 1-45) at least an electrical signal.
Regarding claim 83, Grill discloses (col. 9, lines 1-45) the first signal is an electrical signal, and the first actuator configured to apply said electoral signal is an electrode.
Regarding claims 84, Grill discloses (col. 8, lines 58-68) the first signal comprises an alternating current (AC) waveform.
Regarding claim 85, Grill discloses (col. 8, lines 58-68) the first signal comprises a sub-kilohertz frequency AC waveform.
Regarding claim 86, Grill discloses (col. 8, lines 58-68) the second signal comprises a sub-kilohertz frequency AC waveform.
Regarding claim 87, Grill discloses (col. 17, line 63-col. 18, line 18) the first signal has a signal intensity of 0.1T-5.0T.
Regarding claim 88, Grill discloses (col. 3, lines 60-67) the physiological response is one or more of: a reduction in number of incontinence episodes; a reduction in a length and/or severity of incontinence episode(s); a decrease in urgency of urination; a decrease in frequency of urination; an increase in bladder capacity; an increase in bladder voiding efficiency; a decrease in urinary retention; and/or a change in external urethral sphincter (EUS) activity towards that of a healthy individual.
Regarding claim 89, Grill discloses (col. 10, lines 42-55) one or more of the detected physiological parameters is selected from: sympathetic tone; parasympathetic tone; bladder pressure; bladder volume; external urethral sphincter activity; and rate of change of any one of said parameters.
Regarding claim 90, Grill discloses (col. 11, lines 9-24) application of the first signal increases neural activity in at least part of the pelvic nerve.
Regarding claim 91, Grill discloses (col. 11, lines 31-36) the modulation in neural activity as a result of the one or more actuators applying the signal is substantially persistent.
Regarding claim 92, Grill discloses (col. 11, lines 31-36) the modulation in neural activity as a result of the one or more actuators applying the signal is temporary.
Regarding claim 93, Grill discloses (col. 7, line 58-col. 8, line 21) a method of treating bladder dysfunction in a patient comprising: i. implanting in the patient an apparatus according to claim 80; ii. positioning the first actuator of the apparatus in signaling contact with the at least one pelvic nerve of the patient; and iii. activating the apparatus.
Regarding claim 94, Grill discloses (col. 7, line 58-col. 8, line 21) a method of treating bladder dysfunction in a patient comprising: i. implanting in the patient an apparatus according to claim 81; ii. positioning the first actuator of the apparatus in signaling contact with the at least one pelvic nerve of the patient and positioning the second actuator of the apparatus in signaling contact with the at least one pudendal nerve of the patient; and iii. activating the apparatus.
Regarding claim 95, Grill discloses (col. 8, lines 58-68) the first signal comprises an AC waveform having a frequency of 0.5 - 20 Hz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792